DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the legal phraseology “comprises” in line 2.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
a circulation refrigeration unit 
a circulating cold consuming unit 
a temperature detection and control unit 
a heat exchange unit 
a first heat exchange module
a second heat exchange module 
a first heat exchanger module 
a second heat exchanger module 
a first temperature detection and control module 
a second temperature detection and control module 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claims 4, 6, 8, and 12 are objected to because of the following informalities:
Claim 4 recites “the second heat exchanger module” but should instead read --the second heat exchange module-- for proper antecedent basis.
Claim 6 recites “the heat output port” but should instead read --a heat output port-- for proper antecedent basis.
Claim 8 recites “the temperature detecting and controlling unit” but should instead read --the temperature detection and control unit-- for proper antecedent basis.
Claim 12 recites “the temperature detecting and controlling unit” but should instead read --the temperature detection and control unit-- for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 15-18, claim limitations “temperature detection and control unit” and “temperature detection and control module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, no structure is disclosed for the detection and control unit/module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes the claim is presumed to describe a temperature sensor connected to a controller, as appears to be disclosed in Fig. 1 of the instant application.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoudzadeh (US 5,727,393) in view of Yamashita (US 2012/0198874).
As to claim 1, Mahmoudzadeh teaches a liquid temperature control apparatus, comprising:
	a circulating refrigeration unit 50 configured to provide heat and cold to an object 14 to be cooled;
	a circulating cold consuming unit 16 coupled to the refrigeration unit 50 and configured to cool object 14;
	a heat exchange unit 20-22 configured for heat exchange between the refrigeration unit 50 and the consuming unit 16; and
	a temperature detection unit 29-31 configured to monitor temperature of consuming unit 16.
	Mahmoudzadeh does not explicitly teach a control unit or that the temperature in the refrigeration unit 50 is monitored. However Yamashita teaches that it is known to utilize a control unit 70 to monitor temperatures of both a refrigeration unit and a consuming unit (paragraph 57). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Mahmoudzadeh to include a temperature detection and control unit configured to monitor temperatures of the refrigeration unit 50 and the consuming unit 16 as taught by Yamashita because it would provide a more robust control scheme to control the system for efficient operation.
	As to claim 2, Mahmoudzadeh teaches an output port at exchanger 22 configured to provide the consuming unit 16 with heat.
As to claim 3, Mahmoudzadeh teaches a first heat exchange module 20 and a second heat exchange module 22, wherein module 20 provides cold to consuming unit 16 and module 22 provides heat to consuming unit 16.
	As to claim 4, Mahmoudzadeh teaches a heat output port of exchanger 22 coupled to a three-way valve 28, the valve 28 having a water outlet coupled to the exchanger module 22 and another outlet serving as a bypass outlet to object 14.
	As to claim 5, Mahmoudzadeh teaches controlling fluid flow to refrigeration unit 50 through control of valve 28 and thus is considered to regulate a heat supply of the unit 50 using valve 28.
	As to claim 6, Yamashita teaches using sensors 31 and 35 at output ports of a refrigeration unit.
	As to claim 7, Mahmoudzadeh teaches temperature sensors 29-31 arranged in the consuming unit 16 in order to detect and regulate a refrigeration of object 14.
	As to claim 11, Mahmoudzadeh teaches the consuming unit 16 comprising a water tank 32 and a pump 18 that is disposed between the water tank 32 and the object 14, the pump 18 driving a coolant to circulate within unit 16.
	As to claims 12-13 and 18, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Mahmoudzadeh.
As to claims 14-15, Mahmoudzadeh teaches a first temperature detection module 29 for detecting and controlling a temperature of a coolant flowing into object 14 to be cooled, and a second temperature detection module 31 for detecting and controlling a temperature of the coolant in the unit 16 that has been cooled.
	As to claims 16-17, Mahmoudzadeh teaches detecting with sensor 29 a temperature at an inlet of the object 14 to be cooled and detecting with sensor 31 a temperature of a coolant after the unit 16 has been cooled, and adjusting a ratio of heat to cold supplied to unit 16 until a required inlet temperature is reached (col. 6, lines 26-40).
	
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoudzadeh and Yamashita as applied to claim 1 above, and further in view of Morimoto (US 2013/0205824).
	As to claim 8, Mahmoudzadeh teaches the refrigeration unit 50 comprising a condenser 22, an expansion valve 80, a first heat exchanger module 20, and a compressor 52 sequentially connected in series, wherein the first heat exchanger module 20 is connected to the consuming unit 16.
	Mahmoudzadeh does not explicitly teach a second heat exchange module as claimed. However, Morimoto teaches a condenser 302 with a second heat exchange module 400 arranged at the outlet of the condenser 302 (Fig. 2). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify 	Mahmoudzadeh to include a second heat exchange module as 
	Mahmoudzadeh, as modified, does not explicitly teach the expansion valve 80 being coupled to the temperature detecting and controlling unit. However, Yamashita teaches that it is known to connect expansion valves to a controller (paragraph 62). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Mahmoudzadeh so that the expansion valve 80 is coupled to the control unit as taught by Yamashita because it would provide an improvement in the control precision of the system.
	As to claim 9, Mahmoudzadeh teaches the condenser 22 on a bypass line and thus the outlet and inlet of the condenser 22 are implemented as bypass ports.
	As to claim 10, Mahmoudzadeh teaches controlling fluid flow to refrigeration unit 50 through control of valve 28 and thus is considered to regulate a cold supply of the unit 50 using valve 28.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763